DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants added the disclaimer to Formula I-B of base claim 1 requiring that at least one Ra be aryl or heteroaryl, thereby rendering moot the prior art rejection of record (see paragraphs 23-25 in previous Office Action) of a compound of Formula I-B of base claim 1 in which Ra is H and methyl.
The Examiner responded by extending the Markush search to another species/compound of genus Formula I-B of base claim 1, wherein no oxo (carbonyl) is present on ring C; n is 0; Rb is phenylmethyl, said phenyl of said phenylmethyl is further substituted with 3 -ORd, wherein Rd is methyl; ring B is phenyl (6-membered aromatic ring); Rc is H; ring A is phenyl; one Ra is thiophene (heteroaryl) thereby obeying both disclaimers concerning Ra; the other Ra is H; X is -NH2, which retrieved applicable art.  See “SEARCH 6” in enclosed search notes.  Therefore, the Markush search for additional species of genus Formula I-B and then genus Formula I-A of base claims 1, 
An inventor/assignee/owner name search was undertaken using the “SEARCH 6” search results but did not retrieve any double patent references.
An inventor/assignee/owner name search was undertaken using PALM and PE2E SEARCH Databases but did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
The elected species and extended Markush searches to date read on claims 1-3 and 18-24 (all elected Group I claims).
Claims 4-7 and 12-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/19/2019.
The entire scope of base claim 1 has not yet been searched in accordance with Markush search practice.  Double patent and prior art has only been searched for Applicants’ elected species and the Markush search extensions as described in this and previous Office Actions.  Markush searching will commence on genus Formula I-A of base claim 1 once genus Formula I-B of claim 1 is determined to be free of the prior art.  Then, searching will commence on one genus formula at a time for each of base claims 4 and 14 after claim 1 is determined to be free of the prior art (this is why many more rounds of RCE are likely).
Markush searching for additional species of genus Formulae I-A and I-B and the genus formulae of base claims 4 and 14 will not be entertained during After Final.  
Current Status of 16/290,136
This Office Action is responsive to the amended claims of November 18, 2021.
Claims 1-3 and 18-24 have been examined on the merits.  Claim 1 is currently amended.  Claims 2-3 and 18-20 are original.  Claims 21-24 are new.
Priority
Applicants identify the instant application, Serial #:  16/290,136, filed 03/01/2019, and having 1 RCE-type filing therein, as a U.S. Non-Provisional patent application, which claims Priority from U.S. Provisional Application 62/636,957, filed 03/01/2018.
The instant claims find support in the U.S. Provisional 62/636,957 and therefore the March 1, 2018 date is assigned as the instant application’s effective filing date.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of November 18, 2021.
The Examiner has reviewed the claim amendments and Reply of 11/18/2021.
 Applicants revised the bonds of formula I-A and I-B of base claim 1 as requested thereby rendering moot the objection made in the previous Office Action (see paragraph 22).
Applicants added the disclaimer to Formula I-B of base claim 1 requiring that at least one Ra be aryl or heteroaryl, thereby rendering moot the prior art rejection (see a is H and methyl.
Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
MORADEL (WO 2005/030704 A1).

The MORADEL reference teaches the compound 23:  
    PNG
    media_image1.png
    231
    1119
    media_image1.png
    Greyscale
  (page 102), or a salt thereof (paragraph [0012]), which is a compound of genus Formula I-B of claim 1 wherein no oxo (carbonyl) is present on ring C; n is 0; Rb is phenylmethyl, said phenyl of said phenylmethyl is further substituted with 3 -ORd, wherein Rd is methyl; ring B is phenyl (6-membered aromatic ring); Rc is H; ring A is phenyl; one Ra is a; the other Ra is H; X is -NH2.  This anticipates claims 1 and 21-24.
MORADEL para [0012] anticipates claim 3.
This rejection is properly made FINAL since it was found from an extended Markush search based on the Election of Species Requirement of October 22, 2019.
Conclusion
Claims 2 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  These claim dispositions will change as future Markush search extensions find new prior art.  Thus, one or more of these claims, while currently objected to, could be rejected with new prior art found from an extended Markush search conducted in RCE.
Claims 1, 3, and 21-24 are not presently allowable as written.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625